     Case 2:19-cv-01791-WBS-KJN Document 28 Filed 11/13/20 Page 1 of 2


 1   DANIELLE E. VALLONE (State Bar No. 302497)
     STEPTOE & JOHNSON LLP
 2   One Market Street
     Spear Tower, Suite 3900
 3   San Francisco, CA 94105
     Telephone: 415.365.6700
 4   Facsimile: 415.365.6699
     Email: mkeough@steptoe.com
 5
     Attorneys for Defendant
 6   ULTA BEAUTY INC. a/k/a ULTA SALON,
     COSMETICS & FRAGRANCE INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   VALERIE BROOKS, individually and on              CASE NO. 2:19-cv-01791 WBS KJN
     behalf of all others similarly situated,
12                                                    [PROPOSED] ORDER GRANTING
                   Plaintiff,                         STIPULATION TO EXTEND TIME TO
13                                                    RESPOND TO WRITTEN DISCOVERY
           v.                                         AND TO DISCLOSE EXPERTS AND
14                                                    PRODUCE REPORTS
     ULTA BEAUTY INC., a/k/a ULTA
15   SALON, COSMETICS & FRAGRANCE,
     INC., a Delaware corporation; and DOES
16   1 to 10, inclusive,
                                                      Complaint served: September 17, 2019
17                 Defendants.
18

19

20

21

22

23

24

25

26
27

28
                                                -1-                       Case No.: 2:19-cv-01791
        [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
                  DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS
     Case 2:19-cv-01791-WBS-KJN Document 28 Filed 11/13/20 Page 2 of 2


 1

 2          THIS MATTER is before the Court on consideration of the stipulation between the

 3   parties to extend Defendant’s time to respond to Special Interrogatories, Requests for
 4
     Admissions, and Requests for Production of Documents (Sets One) propounded by Plaintiff to
 5
     December 10, 2020, as well as the stipulation between the parties to extend the deadline to
 6
     disclose experts and produce reports in accordance with FRCP Rule 26(a)(2) as currently
 7
     scheduled under the Status (Pretrial Scheduling) Order [Docket Number 22] to December 14,
 8

 9   2020. This is the second request to extend the deadlines to respond to written discovery and to

10   disclose experts and produce reports.
11          Upon consideration of the stipulation, the Court grants the extensions requested. The
12
     Court hereby orders Defendant to respond to written discovery propounded by Plaintiff no later
13
     than December 10, 2020, and hereby orders the parties to disclose experts and produce reports in
14
     accordance with FRCP Rule 26(a)(2) no later than December 14, 2020.
15

16          IT IS SO ORDERED this 12th day of November, 2020.

17

18

19

20

21

22

23

24

25

26
27

28
                                               -2-                          Case No.: 2:19-cv-01791
         [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
                   DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS
